Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 12/29/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101 and §103.  
The claims comprise statutory categories of invention including a process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  Per Prong Two of Step 2A, the claims recite additional elements that integrate the exception into a practical application of inter alia receiving a demand forecast, accessing a current offer inventory, determining new merchants to fill the residual demand and generating a list of prioritized merchants. Thus, the claimed limitations integrate the exception into a practical application. The claims are therefore patent eligible.
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia receiving, by one or more processors via a communication interface, a demand forecast, wherein the demand forecast comprises a residual demand calculated as a function of the demand forecast and an available inventory, and dynamically adjusted subsequent to a process in which merchants are contacted based on availability to meet the residual demand based on a change in the available inventory of a promotion with a closed contract and diversity restriction requiring diversity among merchants, categories, sub-categories, locations, and price ranges; accessing, by the one or more processors, a current offer inventory comprising available offers; determining, by the one or more processors, the residual demand based on at least the demand forecast and the current offer inventory; determining, by the one or more processors based on a merchant repository, one or more new merchants to fill the residual demand, wherein each of the one or more new merchants are associated with a sales value for the current offer inventory; and prioritizing, by the one or more processors, the one or more new merchants based on the determined sales value for each of the one or more new merchants; and generating, by the one or more processors, a list of prioritized merchants.  The closest prior art of record is Baudin in Office Action dated 10/01/2021 wherein Baudin ¶0051 teaches systems to extend analysis of queries to identify untapped markets whereby the queries are analyzed according to a triplet of information.  However, Baudin alone or in combination with the prior art of record Bateni does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3623